The question raised by the referee is, whether the bonds are property, claims, or demands owned or due to Sanbornton, within the meaning of section 2 of the act incorporating Tilton, to be divided in case of disagreement between the towns pursuant to the provisions of that section.
It appears to me that this question was decided in the case of Sanbornton v. Tilton, 53 N.H. 438. In that case it was found as fact that the award of the commissioners was made to Sanbornton alone. In this, it is found that the award was made to Sanbornton and Tilton jointly. But in each case the bonds, according to that decision, represent *Page 617 
what the court decided to be a claim belonging to the old town of Sanbornton at the time of the division, and to be apportioned according to the statute by which that division was effected.
If the question were to be considered de novo, I should, for the reasons assigned by my brother SMITH, of the same opinion.
LADD, J., concurred.
Judgment for the defendants.